COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-334-CV
 
DOROTHY
MENEFEE, INDIVIDUALLY                                     APPELLANTS
AND AS NEXT FRIEND OF
EVOLLA TUTT 
AND EVOLLA TUTT
 
                                                   V.
 
LOUIS
E. COSTELLO, M.D.,                                                    APPELLEES
JACQUELINE A. FRAZER,
M.D.,
ADEL ZAKHARY, M.D., MID‑CITIES

NEUROLOGY ASSOCIATES,
P.A., SCOTT 
HALL, M.D., JAMES M.
BARRY, M.D.,
LEWIS JONES, M.D.,
DAN ALLAN WADDELL, D.O.,
ET AL.
 
                                               ----------
            FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
To Dismiss Notice of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by appellants,
for which let execution issue.  See
Tex. R. App. P. 42.1(d).
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  October 15, 2009




[1]See Tex. R. App. P. 47.4.